Title: To Benjamin Franklin from T[homas] D[igges], 18 September 1778
From: Digges, Thomas
To: Franklin, Benjamin


Sir
Bir[mingha]m Sepr. 18./78
My having an oppertunity to forward this under cover to my freind Mr. I[zar]d, induces me to obtrude a few lines on You. Mr. Alex[ande]r Dick and some companions of his was lately with me, and their situation and circumstances demanded of me every alleviation of their wants that I had in my power to afford them; in the doing of which I was obligd to take Mr. Dicks bill on You dated Bristol Sepr. 8, ten days sight, for twenty six pounds Sterling, which bill I shall keep until a favourable oppertunity offers of remitting it to some freind in France. As Mr. Dick promisd me to give You the earliest notice of this bill from the first port he might arrive at in France, and to inform You for what it was drawn, who, and what His circumstances were, and also to lodge the needful for its discharge, I make no doubt You are informd of it before this day, and that it will be honord when presented to You.
I hope You will excuse me Sir for this unnecessary intrusion, but I am prompted from an ardent wish to be servicable to You or Your Community, to go further, and make an offer of my services to You. I am unavoidably prevented from giving my personal assistance to a cause I have extreemly at heart, but I am so situated in this Country as to have it often in my power to be servicable to those more actively and openly employd; If You can point out any mode wherein I can be useful, or will place confidence enough in me to transact or do anything for You here, I promise You Sir it shall be done with zeal punctuality secrecy and honor. It will not be prudent in me to be further explicit, Mr. I[zar]d, Messrs. L[ee]s, Mr. Jos W[harto]n, Mr. C[a]rm[ichae]l whom I have reason to expect is returnd to You, or any other confidential Freind who has lately gone from England, Mr. R[idle]y, or Mr. J. J[ohnso]n, can satisfy You who and what I am; The two first mentiond Gentlemen, and Mr. R[idle]y, can give You my name and direction, and I have lately wrote to the three, to mention a circumstance to You about our people in this quarter, that is deserving Your attention, for I begin to fear their situation will soon be again deplorable. I have the honor to be Sir Your very Obedient servant
T.D––
